  Case 1:19-cv-00183-CFC Document 1 Filed 01/30/19 Page 1 of 32 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE



UNILOC 2017, LLC,                                  )
                                                   )
                       Plaintiff,                  )
                                                   )
       v.                                          )     C.A. No.
                                                   )
VUDU, INC.,                                        )      JURY TRIAL DEMANDED
                                                   )
                       Defendant.                  )
                                                   )


                      COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Uniloc 2017 LLC (“Uniloc”), by and through the undersigned counsel, hereby

brings this action and makes the following allegations of patent infringement relating to U.S.

Patent Nos. 8,407,609 (the “’609 patent”), 6,895,118 (the “’118 patent”), and 6,519,005 (the

“’005 patent”) (collectively “the Asserted Patents”) against Defendant Vudu, Inc. (“Vudu”) and

alleges as follows upon actual knowledge with respect to itself and its own acts, and upon

information and belief as to all other matters.

                                    NATURE OF THE ACTION

       1.      This is an action for patent infringement. Uniloc alleges that Vudu has infringed

and/or is infringing one or more of the ’609 patent, the ’118 patent, the ’005 patent, copies of

which are attached as Exhibits A-C, respectively.

       2.      Uniloc alleges that Vudu directly infringes and/or has infringed the Asserted

Patents by making, using, offering for sale, selling, and/or importing various products and services

that: (1) products that perform a method for tracking digital media presentations delivered from a

first computer system to a user’s computer via a network, (2) perform a method of coding a digital



                                                  -1-
  Case 1:19-cv-00183-CFC Document 1 Filed 01/30/19 Page 2 of 32 PageID #: 2



image comprising macroblocks in a binary data stream and (3) perform a method for providing

content via a computer network and a computer system. Uniloc seeks damages and other relief

for Vudu’s infringement of the Asserted Patents.

                                       THE PARTIES

        3.     Plaintiff Uniloc 2017 is a Delaware corporation with addresses at 1209 Orange

Street, Wilmington Delaware, 19801 and 620 NewPort Center Drive, Newport Beach California

and .

        4.     Upon information and belief, Vudu is a Delaware corporation with a place of

business at 600 W. California Avenue, Sunnyvale, California 94086. Vudu may be served through

its registered agent at The Corporation Trust Company, Corporation Trust Center, 1209 Orange

Street, Wilmington, Delaware 19801.

                                 JURISDICTION AND VENUE

        5.     This action for patent infringement arises under the Patent Laws of the United

States, 35 U.S.C. § 1 et. seq. This Court has original jurisdiction under 28 U.S.C. §§ 1331 and

1338.

        6.     This Court has both general and specific personal jurisdiction over Vudu because

Vudu is a Delaware corporation that has committed acts within this District giving rise to this

action and has established minimum contacts with this forum such that the exercise of jurisdiction

over Vudu would not offend traditional notions of fair play and substantial justice. Vudu directly

and through subsidiaries and intermediaries (including distributors, retailers, franchisees and

others), has committed and continues to commit acts of infringement in this District by, among

other things, making, using, testing, selling, importing, and/or offering for sale products that

infringe the Asserted Patents.




                                              -2-
  Case 1:19-cv-00183-CFC Document 1 Filed 01/30/19 Page 3 of 32 PageID #: 3



       7.      Venue is proper in this District and division under 28 U.S.C. §§1391(b)-(d) and

1400(b) because Vudu is incorporated in this District, transacts business in this District and has

committed and continues to commit acts of direct and indirect infringement in this District.

                   COUNT I: INFRINGEMENT OF THE ’609 PATENT

       8.      The allegations of paragraphs 1-7 of this Complaint are incorporated by reference

as though fully set forth herein.

       9.      The ’609 patent, titled “System and Method For Providing And Tracking The

Provision Of Audio And Visual Presentations Via A Computer Network” issued on March 26,

2013. A copy of the ’609 patent is attached as Exhibit A.

       10.     Pursuant to 35 U.S.C. § 282, the ’609 patent is presumed valid.

       11.     Invented by LINQware, Inc., the inventions of the ’609 patent were not well-

understood, routine or conventional at the time of the invention. At the time of invention of the

’609 patent, it was very difficult for a user of an Internet enabled computer to find content of a

particular type and relating to a particular subject because the amount of content available via the

Internet was virtually unlimited. ’609 patent at 1:50-54. A popular solution to finding desired

content was to use a publicly available search engine. Id. at 1:55-56. Each search engine

typically used its own methodology to create indices such that, ideally, only meaningful results

are returned for each query. Id. at 1:62-64. This was not always true though due to the complex

nature and nuances of human language and efforts by document authors or providers to fool or

trick the indexer into ranking its documents above those of others. Id. at 1:64-2:1. Examples of

conventional search engines include those made available via www.yahoo.com,

www.google.com and www.search.com. Id. at 2:1-3.

       12.     The inventive solution of the claimed inventions of the ’609 patent provides a

method whereby digital media presentations are delivered and tracked from a first computer

system to a user’s computer via a network in a manner that departs from convention. Id. at 2:13-

15. In accordance with one aspect of the invention, a web page, identifier data and an applet are



                                                -3-
  Case 1:19-cv-00183-CFC Document 1 Filed 01/30/19 Page 4 of 32 PageID #: 4




provided to the user's computer for each digital media presentation to be delivered using the first

computer system. Id. at 2:15-21. The applet is operative by the user’s computer as a timer. Id.

at 2:21-22. The first computer system receives at least a portion of the identifier data from the

user’s computer responsively to the timer applet each time a predetermined temporal period

elapses and stores data indicative of the received at least portion of the identifier data. Id. at

2:22-27. Each provided webpage causes corresponding digital media presentation data to be

streamed from a second computer system distinct from the first computer system directly to the

user’s computer independent of the first computer system. Id. at 2:27-31. The stored data is

indicative of an amount of time the digital media presentation data is streamed from the second

computer system to the user’s computer. Id. at 2:31-34.

       13.     A person of ordinary skill in the art reading the ’609 patent and its claims would

understand that the patent’s disclosure and claims are drawn to solving a specific, technical

problem arising in delivering and tracking digital media presentations via a network. Moreover,

a person of ordinary skill in the art would understand that the claimed subject matter of the ’609

patent presents advancements in the field of the provision of informational, entertainment,

educational, business and other audio and/or audio/visual presentations via a computer network.

And, as detailed by the specification, the prior search engines suffered drawbacks such that a

new and novel communications system was required.

       14.     In light of the foregoing, a person of ordinary skill in the art would understand

that claim 1 of the ’609 patent is directed to a specific method for providing and tracking digital

media presentations using a web page, identifier data and a timer applet originating at a first

computer to track and responsively stream a digital media presentation from a second computer

that can be viewed by a user at the user’s computer. Id. at 14:17-45. Moreover, a person of

ordinary skill in the art would understand that claim 1 of the ’609 patent contains the inventive

concept of providing and tracking digital media presentations using a web page, identifier data

and a timer applet originating at a first computer to track and responsively stream a digital media

presentation from a second computer that can be viewed by a user at the user’s computer.


                                                 -4-
  Case 1:19-cv-00183-CFC Document 1 Filed 01/30/19 Page 5 of 32 PageID #: 5




       15.     Upon information and belief, Vudu makes, uses, offers for sale, and/or sells in the

United States and/or imports into the United States products and services that perform a method

for tracking digital media presentations delivered from a first computer system to a user’s

computer via a network (collectively the “`609 Accused Infringing Devices”).

       16.     Upon information and belief, the `609 Accused Infringing Devices infringe at

least claim 1 in the exemplary manner described below.

       17.     The `609 Accused Infringing Devices track digital media presentations delivered

from a first computer system to a user’s computer via a network. In particular, among other

things, the `609 Accused Infringing Devices identify the media content that the user is currently

watching and tracks the user’s viewing progress. The Vudu website is hosted on the first

computer and is delivered to a user’s computer over the Internet.



       18.     The `609 Accused Infringing Devices provide a corresponding web page to the

user’s computer for each digital media presentation to be delivered using the first computer

system. For example, the webpage located at

https://www.vudu.com/content/movies/details/Wild-Wild-West/9277 corresponds to the “Wild
Wild West” movie.




                                               -5-
  Case 1:19-cv-00183-CFC Document 1 Filed 01/30/19 Page 6 of 32 PageID #: 6




       19.     The `609 Accused Infringing Devices provide identifier data to the user’s

computer using the first computer system. The `609 Accused Infringing Devices require users to

log in to access the service, including watching video-on-demand programs.




       20.     The `609 Accused Infringing Devices provide an applet to the user’s computer for

each digital media presentation to be delivered using the first computer system. The Vudu

website provides a media player that keeps track of the user’s progress using a timer.




                                               -6-
  Case 1:19-cv-00183-CFC Document 1 Filed 01/30/19 Page 7 of 32 PageID #: 7




         21.   The `609 Accused Infringing Devices receive at least a portion of the identifier

data from the user’s computer responsively to the timer applet each time a predetermined

temporal period elapses using the first computer system. The `609 Accused Infringing Devices

maintain a viewing history for each user. The viewing history is updated continuously, even the

absence of user input such as pressing a pause button or exit button. For example, if the user

closes and reopens the website, the program will resume just prior to the point where the user

closed the webpage. It also displays a message that the program is resuming where the user left

off. This indicates that the user’s computer sends periodic updates at regular intervals to inform

the `609 Accused Infringing Devices of the user’s current position, thus reflecting the use of a

timer.




                                               -7-
  Case 1:19-cv-00183-CFC Document 1 Filed 01/30/19 Page 8 of 32 PageID #: 8




       22.     The `609 Accused Infringing Devices store data indicative of the received at least

a portion of the identifier data using the first computer system. The user’s viewing history,

updated every time an updated position is sent, is stored by Vudu. For example, the “Wild Wild

West” page displays a progress bar that is updated as the user watches more of the program.




                                               -8-
  Case 1:19-cv-00183-CFC Document 1 Filed 01/30/19 Page 9 of 32 PageID #: 9




       23.    Each provided webpage causes corresponding digital media presentation data to

be streamed from a second computer system (e.g., the content delivery network, e.g., Akamai),

distinct from the user’s computer independent of the first computer system (e.g., the Vudu

website).

       24.    This screenshot from Chrome Developer tools shows the requests to and

responses from an Akamai server for a particular segment of the “Wild Wild West” movie.




                                              -9-
 Case 1:19-cv-00183-CFC Document 1 Filed 01/30/19 Page 10 of 32 PageID #: 10




        25.       The stored data is indicative of an amount of time the digital media presentation is

streamed from the second computer system to the user’s computer. The stored data indicates the

duration and position of the user’s current position, which indicates the amount of time the

presentation has been streamed to the user’s computer by the CDN.

        26.       Each stored data is together indicative of a cumulative time the corresponding

web page was displayed by the user’s computer. The amount of time the user spends watching a

movie is tracked by Vudu and also reflects the amount of time the corresponding Vudu webpage

was displayed by the user’s computer.

        27.       Vudu has thus infringed at least claim 1 of the ’609 patent by making, using,

testing, selling, offering for sale, importing and/or licensing the `609 Accused Infringing

Devices, and operating them such that all steps of at least claim 1 are performed.

        28.       Vudu’s acts of direct infringement have caused damage to Uniloc, and Uniloc is

entitled to recover damages sustained as a result of Vudu’s wrongful acts in an amount subject to

proof at trial.
                      COUNT II: INFRINGEMENT OF THE ’118 PATENT

        29.       The allegations of paragraphs 1-7 of this Complaint are incorporated by reference

as though fully set forth herein.

        30.       The ’118 patent, titled “Method Of Coding Digital Image Based on Error

Concealment,” issued on May 17, 2005. A copy of the ’118 patent is attached as Exhibit B.

        31.       Pursuant to 35 U.S.C. § 282, the ’118 patent is presumed valid.

        32.       Invented by Koninklijke Philips Electronics N.V., the inventions of the ’118 patent

were not well-understood, routine or conventional at the time of the invention. The specification

discloses previous work done to reduce the amount data required to send a video stream by

intentionally dropping certain image blocks, and then concealing the lost blocks through the use

of spatial interpolation. ’118 patent at 1:14-32. The publication referenced in the specification




                                                 - 10 -
 Case 1:19-cv-00183-CFC Document 1 Filed 01/30/19 Page 11 of 32 PageID #: 11



describes how a JPEG coder can be modified to intentionally drop image blocks that can be

reasonably reconstructed from neighboring transmitted blocks. The schemes described therein

achieved data reduction by replacing dropped blocks with constant value blocks, or by modifying

block addressing information to communicate the addresses of the dropped blocks. Id. at 1:21-32.

       33.      The inventors observed that block information could be dropped altogether,

simulating lost data in the video stream, but for the synchronization issues such data dropping can

cause at the decoder. MPEG-4, a more modern coding standard than JPEG or MPEG-1, contained

a new mechanism to recover from lost data through periodically inserted resynchronization

markers. Id.at 1:35-42. One aspect of the invention was to selectively combine block dropping

with resynchronization markers to enable more efficient compression. The inventors include a

step in their invention to evaluate the potential data savings of dropping a block or blocks relative

to the overhead of the resynchronization markers.         Id. At 2:11-27.    In addition to spatial

reconstruction of dropped blocks, the inventors furthermore incorporated the additional

mechanism of temporal interpolation to support reconstruction of dropped blocks, using motion

vector information from neighboring blocks. Id. at 3:19-28.

       34.      A person of ordinary skill in the art reading the ’118 patent and its claims would

understand that the patent’s disclosure and claims are drawn to solving a specific, technical

problem arising in achieving more efficient video compression. Moreover, a person of ordinary

skill in the art would understand that the claimed subject matter of the ’118 patent presents

advancements in the field of digital image coding. And, as detailed by the specification, the prior

tools for reducing compressed video data rates was such that a new and novel approach was

required.




                                               - 11 -
 Case 1:19-cv-00183-CFC Document 1 Filed 01/30/19 Page 12 of 32 PageID #: 12



       35.      In light of the foregoing, a person of ordinary skill in the art would understand that

claim 1 of the ’118 patent is directed to a method of coding a digital image comprising macroblocks

in a binary data stream. Id. at 8:2-3. Moreover, a person of ordinary skill in the art would

understand that claim 1 of the ’118 patent contains the inventive concept of (1) an estimation step,

for macroblocks, of a capacity to be reconstructed via an error concealment method, (2) a decision

step for macroblocks to be excluded from the coding, a decision to exclude a macroblock from

coding being made on the basis of the capacity of such macroblock to be reconstructed, and (3) a

step of inserting a resynchronization marker into the binary data stream after the exclusion of one

or more macroblocks. Id. at 8:4-12.

       8.       Upon information and belief, Vudu makes, uses, offers for sale, and/or sells in the

United States and/or imports into the United States products and services such as H.264 encoders

that practice a method for coding a digital image comprising macroblocks in a binary data stream

(collectively the “`118 Accused Infringing Devices”).

       9.       Upon information and belief, the `118 Accused Infringing Devices infringe at least

claim 1 in the exemplary manner described below.

       10.      The `118 Accused Infringing Devices use H.264 (AVC) streams for coding video

data (digital images) including macroblocks embedded in a binary stream.

       11.      H.264 is a widely used video compression format with decoder support on web

browsers, TVs and other consumer devices. Moreover, H.264 codes digital images comprising

macroblock streams.

       12.      The `118 Accused Infringing Devices receive input video streams which are then

encoded and/or transcoded using at least the H.264 standard. This is a widely used video




                                               - 12 -
 Case 1:19-cv-00183-CFC Document 1 Filed 01/30/19 Page 13 of 32 PageID #: 13



compression format with decoder support on web browsers, TVs and other consumer devices.

Moreover, H.264 uses motion compressor and estimator for motion coding video streams.




Source: https://www.businessinsider.com/everything-you-need-to-know-about-vudu-2010-3




Source: https://www.itu.int/rec/T-REC-H.264-201704-I/en , p. i




                                            - 13 -
 Case 1:19-cv-00183-CFC Document 1 Filed 01/30/19 Page 14 of 32 PageID #: 14




Source: https://www.itu.int/rec/T-REC-H.264-201704-I/en, section 0.6.3




Source: https://www.itu.int/rec/T-REC-H.264-201704-I/en, Annex B

       13.      H.264 coding in the `118 Accused Infringing Devices supports skipped

macroblocks. Before a macroblock is coded, an estimation is made of whether that macroblock

can be reconstructed with an error concealment method by examining its motion characteristics,

and checking to see that the resulting prediction contains no non-zero (i.e. all zero) quantized

transform coefficients. This estimation provides an indication of the capacity for the macroblock

to be reconstructed from properties of neighboring macroblocks, allowing the missing block to be

concealed by inferring its properties.




                                             - 14 -
 Case 1:19-cv-00183-CFC Document 1 Filed 01/30/19 Page 15 of 32 PageID #: 15




Source: http://mrutyunjayahiremath.blogspot.com/2010/09/h264-inter-predn.html

       14.     H.264 encoders in the `118 Accused Infringing Devices perform a decision step to

determine if a macroblock should be excluded from coding (skipped), with the decision to exclude

made on the basis of its capacity to be reconstructing by inferring its motion properties from

neighboring macroblocks, and based on all zero quantized transform coefficients.




Source: http://mrutyunjayahiremath.blogspot.com/2010/09/h264-inter-predn.html

       15.     Skipped    macroblocks    are     communicated   with   a   mb_skip_flag   =   1

(resynchronization marker at the point where the macroblocks are not coded (skipped)) in the

binary data stream.




                                               - 15 -
 Case 1:19-cv-00183-CFC Document 1 Filed 01/30/19 Page 16 of 32 PageID #: 16




Source: https://www.itu.int/rec/T-REC-H.264-201704-I/en, p13




Source: https://www.itu.int/rec/T-REC-H.264-201704-I/en, p13




Source: https://www.safaribooksonline.com/library/view/the-h264
advanced/9780470516928/ch05.html#macroblock_layer

        16.       Vudu has thus infringed at least claim 1 of the ’118 patent by making, using,

testing, selling, offering for sale, importing and/or licensing the `118 Accused Infringing Devices,

and operating them such that all steps of at least claim 1 are performed.

        17.       Vudu’s acts of direct infringement have caused damage to Uniloc, and Uniloc is

entitled to recover damages sustained as a result of Vudu’s wrongful acts in an amount subject to

proof at trial.




                                              - 16 -
 Case 1:19-cv-00183-CFC Document 1 Filed 01/30/19 Page 17 of 32 PageID #: 17



                   COUNT III: INFRINGEMENT OF THE ’005 PATENT

       18.      The allegations of paragraphs 1-7 of this Complaint are incorporated by reference

as though fully set forth herein.

       19.      The ’005 patent, titled “Method of Concurrent Multiple-Mode Motion Estimation

For Digital Video,” issued on February 11, 2003. A copy of the ’005 patent is attached as Exhibit

C.

       20.      Pursuant to 35 U.S.C. § 282, the ’005 patent is presumed valid.

       21.      Invented by Koninklijke Philips Electronics N.V., the inventions of the ’005 patent

were not well-understood, routine or conventional at the time of the invention. At the time of

invention of the ’005 patent, different compression algorithms had been developed for digitally

encoding video and audio information (hereinafter referred to generically as “digital video data

stream”) in order to minimize the bandwidth required to transmit this digital video data stream for

a given picture quality. ’005 patent at 1:12-17. Several multimedia specification committees

established and proposed standards for encoding/compressing and decoding/decompressing audio

and video information. The most widely accepted international standards have been proposed by

the Moving Pictures Expert Group (MPEG). Id. at 1:17-22 Video coding, such as MPEG coding,

involves a number of steps. In general, in accordance with the MPEG standards, the audio and

video data comprising a multimedia data stream (or “bit stream”) are encoded/compressed in an

intelligent manner using a compression technique generally known as “motion coding.” Id. at

1:41-45. More particularly, rather than transmitting each video frame in its entirety, MPEG uses

motion estimation for only those parts of sequential pictures that vary due to motion, where

possible. Id. at 1:45-48. In general, the picture elements or “pixels” of a picture are specified

relative to those of a previously transmitted reference or “anchor” picture using differential or




                                              - 17 -
 Case 1:19-cv-00183-CFC Document 1 Filed 01/30/19 Page 18 of 32 PageID #: 18



“residual” video, as well as so-called “motion vectors” that specify the location of a 16-by-16 array

of pixels or “macroblock” within the current picture relative to its original location within the

anchor picture.     Id. at 1:48-55. Computation of the motion vector(s) for a given macroblock

involves an exhaustive search procedure that is very computationally intensive. Id. at 3:25-39. It

was desirable at the time of the invention to improve this process. Id. at 3:40-67.

       22.        The inventive solution of the claimed inventions of the ’005 patent provides a

system and method for digital video compression, and, more particularly, to a motion estimation

method and search engine for a digital video encoder that is simpler, faster, and less expensive

than prior art technology, and that permits concurrent motion estimation using multiple prediction

modes. Id. at 1:6-11.

       23.        A person of ordinary skill in the art reading the ’005 patent and its claims would

understand that the patent’s disclosure and claims are drawn to solving a specific, technical

problem arising in the field of digital video compression. Id. Moreover, a person of ordinary skill

in the art would understand that the claimed subject matter of the ’005 patent presents

advancements in the field of digital video compression, and more particularly to a motion

estimation method and search engine for a digital video encoder that is simpler, faster, and less

expensive than prior art technology, and that permits concurrent motion estimation using multiple

prediction modes. Id.

       24.        In light of the foregoing, a person of ordinary skill in the art would understand that

claim 1 of the ’005 patent is directed to a method for motion coding an uncompressed digital video

data stream, which provides concurrent motion estimation using multiple prediction modes.

Moreover, a person of ordinary skill in the art would understand that claim 1 of the ’005 patent

contains that corresponding inventive concept.




                                                 - 18 -
 Case 1:19-cv-00183-CFC Document 1 Filed 01/30/19 Page 19 of 32 PageID #: 19



       25.     Upon information and belief, Vudu makes, uses, offers for sale, and/or sells in the

United States and/or imports into the United States products and services such as H.264 encoders

that practice a method for motion coding an uncompressed digital video data stream (collectively

the “`005 Accused Infringing Devices”).

       26.     Upon information and belief, the `005 Accused Infringing Devices infringe at least

claim 1 in the exemplary manner described below.

       27.     The `005 Accused Infringing Devices provide a method for motion coding an

uncompressed (pixel level) digital video data stream. The `005 Accused Infringing Devices

receive input video streams which are then encoded and/or transcoded using at least the H.264

(AVC) standard. The H.264 standard is a widely used video compression format with decoder

support on web browsers, TVs and other consumer devices. Moreover, H.264 uses motion

compressor and estimator for motion coding video streams.




                                             - 19 -
 Case 1:19-cv-00183-CFC Document 1 Filed 01/30/19 Page 20 of 32 PageID #: 20




Source: https://www.businessinsider.com/everything-you-need-to-know-about-vudu-2010-3




                                         - 20 -
 Case 1:19-cv-00183-CFC Document 1 Filed 01/30/19 Page 21 of 32 PageID #: 21



                               H.264 Uses Predictive Coding




Source: H.264 Standard (03-2010) at pp. 3-4




Source: https://courses.cs.washington.edu/courses/csep590a/07au/lectures/rahullarge.pdf




                                              - 21 -
 Case 1:19-cv-00183-CFC Document 1 Filed 01/30/19 Page 22 of 32 PageID #: 22



        28.        The `005 Accused Infringing Devices provide a method for comparing pixels of a

first pixel array (e.g., a macroblock) in a picture currently being coded with pixels of a plurality of

second pixel arrays in at least one reference picture and concurrently performing motion estimation

for each of a plurality of different prediction modes in order to determine which of the prediction

modes is an optimum prediction mode.

        29.        H.264 uses different motion estimation modes in inter-frame prediction. These

modes are commonly referred to as inter-frame prediction modes, or inter modes. Each inter mode

involves partitioning the current macroblock into a different combination of sub blocks, and

selecting the optimum motion vector for the current macroblock based on the partition. The inter-

frame prediction modes, or inter modes, can be further categorized by the number and position of

the reference frames, as well as the choice of integer pixel, half pixel and quarter pixel values in

motion estimation. The Vudu H.264 encoders concurrently perform motion estimation of a

macroblock for all inter-modes and select the most optimum prediction mode with least rate

distortion cost.


                                            Mode Decision
                                                 16x16 luma Macroblock



                               Intra Modes                                 Inter Modes (Only
                             (For all frames)                             for P and B-frames)
                                                                         • Macroblock partitions:
                             • Nine 4x4 Modes
                                                                         16x16,16x8,8x16,
                             • Four 16x16 Modes
                                                                         8x8,8x4,4x8,4x4
                                                                         • Use of reference frames
                                                                         • Use of integer, half and
                                                                         quarter pixel motion
                                                                         estimation
                           • Each mode (inter or intra) has an associated Rate-Distortion (RD)
                           cost.
                           • Encoder performs mode decision to select the mode having the least
                           RD cost. This process is computationally intensive.
                                                                                                      30


Source: https://courses.cs.washington.edu/courses/csep590a/07au/lectures/rahullarge.pdf, p. 30




                                                         - 22 -
 Case 1:19-cv-00183-CFC Document 1 Filed 01/30/19 Page 23 of 32 PageID #: 23



       30.     H.264 provides a hierarchical way to partition a macroblock, with the available

partitions shown in the following two figures. An exemplary inter-frame prediction mode, or inter

mode, can be for a macroblock to be partitioned to encompass a 16x8 sub block on the left, and

two 8x8 sub blocks on the right.




                                             - 23 -
 Case 1:19-cv-00183-CFC Document 1 Filed 01/30/19 Page 24 of 32 PageID #: 24



                 Macroblock partitions for inter-frame prediction modes


                              Macroblock Partitions
                                                                      16x16 blocks can
                8x8         8x8                               8x16
                                                                      be broken into
                                  16x8     16x8
                                                                      blocks of sizes
                8x8         8x8                               8x16    8x8, 16x8, or 8x16.


                  16x16              16x16                    16x16


                                                                      8x8 blocks can be
                4x4         4x4                                4x8    broken into blocks
                                   8x4         8x4                    of sizes 4x4, 4x8,
                                                                      or 8x4.
                4x4         4x4                                4x8


                      8x8                8x8                   8x8


Source: https://courses.cs.washington.edu/courses/csep590a/07au/lectures/rahullarge.pdf, p. 4

         H.264 provides macroblock partitions for inter-frame prediction modes




Source: H.264 Standard (03-2010) at p. 26

       31.     The optimum prediction mode as chosen for the current macroblock is embedded

in the compressed bit stream of H.264, as shown in the following two syntaxes.



                                                     - 24 -
 Case 1:19-cv-00183-CFC Document 1 Filed 01/30/19 Page 25 of 32 PageID #: 25




                         Macroblock prediction syntax in H.264




Source: H.264 Standard (03-2010) at p. 57




                                            - 25 -
 Case 1:19-cv-00183-CFC Document 1 Filed 01/30/19 Page 26 of 32 PageID #: 26




                         Sub-macroblock prediction syntax in H.264




Source: H.264 Standard (03-2010) at p. 58

       32.      The `005 Accused Infringing Devices provide a method for determining which of

the second pixel arrays (e.g., macroblock) constitutes a best match with respect to the first pixel

array (e.g., macroblock) for the optimum prediction mode.




                                              - 26 -
 Case 1:19-cv-00183-CFC Document 1 Filed 01/30/19 Page 27 of 32 PageID #: 27




Source: B. Juurlink et al., Scalable Parallel Programming Applied to H.264, Chapter 2:
Understanding the Application: An Overview of the H.264 Standard, p. 12

       33.      For example, the encoder performs mode decision to select the most optimum

prediction mode with least rate distortion cost.


                                  Macroblock layer semantics




Source: H.264 Standard (03-2010), p. 100




                                               - 27 -
 Case 1:19-cv-00183-CFC Document 1 Filed 01/30/19 Page 28 of 32 PageID #: 28




                                       Mode Decision




Source: https://courses.cs.washington.edu/courses/csep590a/07au/lectures/rahullarge.pdf, p. 30

       34.     The `005 Accused Infringing Devices provide a method for generating a motion

vector for the first pixel array in response to the determining step. The encoder calculates the

appropriate motion vectors and other data elements represented in the video data stream.




Source: B. Juurlink et al., Scalable Parallel Programming Applied to H.264, Chapter 2:
Understanding the Application: An Overview of the H.264 Standard, p. 12


                                             - 28 -
 Case 1:19-cv-00183-CFC Document 1 Filed 01/30/19 Page 29 of 32 PageID #: 29




                       Motion Vector Derivation is described below




Source: H.264 Standard (03-2010), p. 151

                               H.264 Encoder Block Diagram




Source: https://courses.cs.washington.edu/courses/csep590a/07au/lectures/rahullarge.pdf, p. 2




                                             - 29 -
 Case 1:19-cv-00183-CFC Document 1 Filed 01/30/19 Page 30 of 32 PageID #: 30



        35.       Vudu has thus infringed at least claim 1 of the ’005 patent by making, using,

testing, selling, offering for sale, importing and/or licensing the `005 Accused Infringing Devices,

and operating them such that all steps of at least claim 1 are performed.

        36.       Vudu’s acts of direct infringement have caused damage to Uniloc, and Uniloc is

entitled to recover damages sustained as a result of Vudu’s wrongful acts in an amount subject to

proof at trial.




                                              - 30 -
 Case 1:19-cv-00183-CFC Document 1 Filed 01/30/19 Page 31 of 32 PageID #: 31



                                     PRAYER FOR RELIEF

                 WHEREFORE, Uniloc 2017 respectfully requests the following relief:

          A.     A judgment that Vudu has infringed the ’609 patent;

          B.     A judgment that Vudu has infringed the ’118 patent;

          C.     A judgment that Vudu has infringed the ’005 patent;

          D.     A judgment that Uniloc be awarded damages adequate to compensate it for

Vudu’s past infringement and any continuing or future infringement of the ’609 patent, the ’118

patent and the ’005 patent, including pre-judgment and post-judgment interest costs and

disbursements as justified under 35 U.S.C. § 284 and an accounting;

          E.     That this be determined to be an exceptional case under 35 U.S.C. § 285;

          F.     That Uniloc be granted its reasonable attorneys’ fees in this action;

          G.     That this Court award Uniloc its costs; and

          H.     That this Court award Uniloc such other and further relief as the Court deems

proper.

                                  DEMAND FOR JURY TRIAL

          Uniloc hereby demands trial by jury on all claims and issues so triable.




                                                - 31 -
Case 1:19-cv-00183-CFC Document 1 Filed 01/30/19 Page 32 of 32 PageID #: 32




DATED: January 30, 2019                Respectfully submitted,

OF COUNSEL:                            FARNAN LLP

M. Elizabeth Day                       /s/ Michael J. Farnan
David Alberti                          Brian E. Farnan (Bar No. 4089)
Sal Lim                                Michael J. Farnan (Bar No. 5165)
Marc Belloli                           919 North Market Street, 12th Floor
FEINBERG DAY ALBERTI LIM &             Wilmington, DE 19801
BELLOLI LLP                            phone 302-777-0300
1600 El Camino Real, Suite 280         fax 302-777-0301
Menlo Park, CA 94025                   bfarnan@farnanlaw.com
Tel: 650.618.4360                      mfarnan@farnanlaw.com
Fax: 650.618.4368
eday@feinday.com
dalberti@feinday.com
slim@feinday.com                       Attorneys for
mbelloli@feinday.com                   Uniloc 2017 LLC




                                   - 32 -
